Filed 2/9/18
                             CERTIFIED FOR PUBLICATION


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                    A148242
v.
WILLIAM JASON STEWARD,                              (Lake County
                                                    Super. Ct. No. CR938828)
         Defendant and Appellant.


         A person serving a prison sentence for multiple felony convictions obtains a
reduction to a misdemeanor of one of those convictions pursuant to Proposition 47 (Pen.
Code, § 1170.18).1 Following resentencing, the person’s custody credits exceed the
newly imposed term of imprisonment. May the trial court apply the excess credits to
reduce the duration of the person’s postrelease community supervision (PRCS)? In this
case, the trial court concluded it had this authority and reduced defendant William Jason
Steward’s period of PRCS. We agree and affirm.2
                                       BACKGROUND
         In August 2007, defendant was sentenced to an aggregate prison term of nine
years four months for felony possession of a controlled substance (Health & Saf. Code,
§ 11377), felony failure to appear (§ 1320.5), and enhancements.3 The sentence on the

1
    All undesignated section references are to the Penal Code.
2
 Defendant appealed only the trial court’s calculation of the credits he was entitled to.
We requested supplemental briefing on the issue of the trial court’s authority to apply the
excess custody credits to reduce his period of PRCS.
3
    The underlying facts are not part of the record and are not relevant to this appeal.


                                                1
possession charge was the principal term, and the sentence on the failure to appear
conviction was the subordinate term.
       In February 2015, the trial court granted defendant’s petition for resentencing
pursuant to Proposition 47 (§ 1170.18, subd. (a)). The court reduced defendant’s
possession conviction to a misdemeanor and resentenced him to an aggregate term of
eight years in state prison on the failure to appear conviction and enhancements, to run
concurrently with a 180-day sentence on the possession conviction. The court exercised
its discretion to waive the one-year parole term following a Proposition 47 resentencing
(§ 1170.18, subd. (d)). Because defendant had more than eight years of custody credits,
he was released from prison shortly after the resentencing. Upon his release, he was
placed on PRCS. (§ 3451, subd. (a).)
       In April 2015, the probation department filed a petition to revoke defendant’s
PRCS for failure to report to the probation department following his release. The trial
court summarily revoked PRCS and issued a warrant for defendant’s arrest. Defendant
subsequently admitted violating the terms of his PRCS. The trial court sentenced him to
time served and reinstated PRCS.
       During the revocation proceedings, defendant argued that his PRCS term should
be reduced by excess custody credits resulting from his Proposition 47 resentencing. The
trial court agreed and reduced the three-year PRCS term by the amount of excess credits,
although it rejected defendant’s proposed method for calculating the credits. Defendant
appealed from this order.4
                                       DISCUSSION


4
  Defendant’s PRCS period was set to terminate in February 2017; no party has
represented to this court whether he has been discharged. Neither party has claimed any
release renders the appeal moot; even if it did, we would exercise our discretion to
resolve the appeal. (See People v. Morales (2016) 63 Cal. 4th 399, 409 (Morales) [“Even
if this circumstance [the defendant’s discharge from parole] renders the issue technically
moot in this particular case, we exercise our discretion to decide it because the issue is
likely to recur, might otherwise evade appellate review, and is of continuing public
interest.”].)


                                             2
        In response to our request for briefing on this issue, the People contend the trial
court erred by applying the excess custody credits resulting from defendant’s Proposition
47 resentencing to reduce his PRCS period.5 We first determine the governing law and
then consider whether that law provides that excess custody credits reduce a period of
PRCS.
        “ ‘When construing a statute, we must “ascertain the intent of the Legislature so as
to effectuate the purpose of the law.” ’ [Citation.] ‘[W]e begin with the words of a
statute and give these words their ordinary meaning.’ [Citation.] ‘If the statutory
language is clear and unambiguous, then we need go no further.’ [Citation.] If, however,
the language supports more than one reasonable construction, we may consider ‘a variety
of extrinsic aids, including the ostensible objects to be achieved, the evils to be remedied,
the legislative history, public policy, contemporaneous administrative construction, and
the statutory scheme of which the statute is a part.’ [Citation.] Using these extrinsic aids,
we ‘select the construction that comports most closely with the apparent intent of the
Legislature, with a view to promoting rather than defeating the general purpose of the
statute, and avoid an interpretation that would lead to absurd consequences.’ ” (People v.
Sinohui (2002) 28 Cal. 4th 205, 211–212.) “ ‘In interpreting a voter initiative . . . , we
apply the same principles that govern statutory construction.’ ” (Robert L. v. Superior
Court (2003) 30 Cal. 4th 894, 900.)
I.      Generally Applicable Sentencing Procedures Govern the Application of Excess
        Custody Credits Resulting from a Proposition 47 Resentencing to PRCS
        Because Proposition 47 does not mention PRCS, we distinguish Morales and
conclude generally applicable sentencing procedures guide our resolution of the issue
before us.


5
  We may review the question of whether defendant’s sentence was unauthorized even
though the People did not appeal or raise this issue. (People v. Smith (2001) 24 Cal. 4th
849, 852 [“ ‘ “unauthorized sentences” or sentences entered in “excess of jurisdiction” ’
. . . are reviewable ‘regardless of whether an objection or argument was raised in the trial
and/or reviewing court’ ”].)


                                               3
       “ ‘On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act . . . .’ [Citation.] ‘Proposition 47 makes certain drug-
and theft-related offenses misdemeanors, unless the offenses were committed by certain
ineligible defendants. These offenses had previously been designated as either felonies
or wobblers (crimes that can be punished as either felonies or misdemeanors).’
[Citation.] [¶] Proposition 47 also added section 1170.18, concerning persons currently
serving a sentence for a conviction of a crime that the proposition reduced to a
misdemeanor. It permits such a person to ‘petition for a recall of sentence before the trial
court that entered the judgment of conviction in his or her case to request resentencing in
accordance with’ specified sections that ‘have been amended or added by this act.’
(§ 1170.18, subd. (a).) If the trial court finds that the person meets the criteria of
subdivision (a), it must recall the sentence and resentence the person to a misdemeanor,
‘unless the court, in its discretion, determines that resentencing the petitioner would pose
an unreasonable risk of danger to public safety.’ (§ 1170.18, subd. (b).)” (Morales,
supra, 63 Cal.4th at p. 404.)
       Defendant relies on generally applicable statutes governing presentence custody
credits, primarily section 2900.5, to defend the trial court’s ruling. Under section 2900.5,
a defendant’s presentence custody credits “shall be credited upon his or her term of
imprisonment,” which includes, as relevant here, “any period of imprisonment and parole
. . . .” (§ 2900.5, subds. (a) & (c).) In Morales, supra, 63 Cal.4th at pages 405–406, our
Supreme Court rejected the contention that section 2900.5 governed the application of
excess custody credits resulting from a Proposition 47 resentencing to any one-year
parole term imposed and based that ruling on the specific parole language in the
proposition: “A person who is resentenced pursuant to [Proposition 47] shall be given
credit for time served and shall be subject to parole for one year following completion of
his or her sentence, unless the court, in its discretion, as part of its resentencing order,
releases the person from parole.” (§ 1170.18, subd. (d), italics added.) The court noted
“[t]he legislative purpose behind section 2900.5 ‘appears to have been to eliminate the
unequal treatment suffered by indigent defendants who, because of their inability to post


                                               4
bail, served a longer overall confinement than their wealthier counterparts.’ ” (Morales,
at p. 405.) The court reasoned that, while the two provisions were “comparable,”
“section 2900.5 says far more than does section 1170.18.” (Id. at p. 405.) Specifically,
“section 2900.5 states two things relevant here: (1) the person is entitled to credit for time
served, and (2) the credit can reduce or eliminate the period of parole. Section 1170.18,
subdivision (d), states the first of these but not the second. Instead, it states the person is
to receive credit for time served and is subject to parole.” (Id. at p. 406.) The court
concluded section 2900.5 did not govern the issue: “Because the proposition the voters
were considering expressed the first part but not the second part of section 2900.5’s rule,
and the purpose behind that rule is irrelevant to resentencing under Proposition 47, no
reason appears to assume the voters believed the proposition would include what it did
not state, namely that credit for time served could reduce the period of parole.” (Morales,
at p. 406.) Instead, the court considered the language, purpose, and history of Proposition
47 (including a statement in the official ballot pamphlet that “ ‘[o]ffenders who are
resentenced would be required to be on state parole for one year, unless the judge chooses
to remove that requirement’ ”) to conclude that custody credits resulting from a
Proposition 47 resentencing do not reduce the one-year period of parole required by the
proposition. (Id. at pp. 406–408.)
       Unlike the one-year parole term at issue in Morales, which is expressly provided
for in Proposition 47 (§ 1170.18, subd. (d)), the proposition makes no mention of PRCS.
Indeed, following many Proposition 47 resentencings, a defendant will not be subject to
PRCS because “PRCS applies only to felony convictions. (§§ 3450, subd. (b)(5), 3451,
subd. (a).) There is no PRCS for misdemeanors.” (People v. Elizalde (2016) 6
Cal.App.5th 1062, 1065; accord, People v. Pinon (2016) 6 Cal.App.5th 956, 965 (Pinon)
[“misdemeanor offenders do not serve parole or PRCS after completing a term in jail”].)
Thus, courts have found PRCS inapplicable for defendants who had a felony sentence
reduced to a misdemeanor pursuant to Proposition 47. (Elizalde, at p. 1065 [“once [the
defendant’s] Proposition 47 petition is granted, PRCS terminates by operation of law”].)



                                               5
       PRCS arises in a Proposition 47 resentencing when a defendant is sentenced to
prison on multiple convictions, not all of which are eligible for Proposition 47 relief. “If
the trial court grants a section 1170.18 [Proposition 47] petition, it then has jurisdiction to
resentence the defendant, and must do so under the generally-applicable sentencing
procedures found in section 1170, et seq. [Citation.] Under these provisions, the
judgment, or aggregate determinate term, is viewed as intertwined pieces consisting of a
principal term and one or more subordinate terms.” (People v. McDowell (2016) 2
Cal.App.5th 978, 981–982 (McDowell).) In such a case, the defendant will still have a
felony conviction following the Proposition 47 resentencing and thus, upon release from
prison, is subject to PRCS.
       Because Proposition 47 never mentions PRCS, Morales is distinguishable. Pinon,
however, is instructive. Pinon considered whether excess custody credits resulting from
a Proposition 47 resentencing could be applied to reduce fines. (Pinon, supra, 6
Cal.App.5th at p. 966.) As Pinon noted, section 2900.5, a generally applicable statute
regarding presentence custody credits, “provides that excess credits ‘shall be credited . . .
to any fine . . . .’ ” (Pinon, at p. 966.) Pinon concluded Morales’s holding—that section
2900.5 did not govern the applicability of custody credits resulting from a Proposition 47
resentencing to the one-year parole period—did not apply: Morales’s holding was based
“on [section 1170.18,] subdivision (d)’s plain language [citation]; the Legislative
Analyst’s statement in the voter materials on Proposition 47 that resentenced offenders
‘ “would be required to be on state parole for one year” ’ [citation]; the court’s conclusion
that ‘the purpose behind [section 2900.5] is irrelevant to resentencing under Proposition
47’ [citation]; and the court’s reasoning that a contrary interpretation of [section
1170.18,] subdivision (d) ‘would undermine the trial court’s discretion in many cases’
[citation]. [¶] Section 1170.18 [the Proposition 47 resentencing statute], however, says
nothing about fines, and thus, unlike the issue of parole, it does not supplant the
legislative intent of section 2900.5 as it applies to fines. . . . [Proposition 47’s] language
excludes parole from the application of custody credits, but nothing else.” (Pinon, at
pp. 966–967.) Thus, the court concluded, the application of excess custody credits


                                               6
resulting from Proposition 47 resentencings to fines was governed by generally
applicable sentencing procedures, as set forth in section 2900.5. (Pinon, at pp. 966–967.)
       On issues other than the application of custody credits, courts (including this one)
have similarly found that where Proposition 47 is silent on a resentencing procedure,
generally applicable sentencing procedures apply.6 (People v. Roach (2016) 247
Cal. App. 4th 178, 184 (Roach) [“A successful petition under section 1170.18 [Proposition
47] vests the trial court with jurisdiction to resentence the applicant, and in doing so the
court is required to follow the generally-applicable sentencing procedures in section
1170, et seq.”]; McDowell, supra, 2 Cal.App.5th at pp. 981–982 [“If the trial court grants
a section 1170.18 [Proposition 47] petition, it then has jurisdiction to resentence the
defendant, and must do so under the generally-applicable sentencing procedures found in
section 1170, et seq.”].)
       The same approach has been employed with resentencings in other contexts. For
resentencings under section 1170, subdivision (d), “the statute simply provides that the
court may recall its original sentence within 120 days . . . and may resentence ‘as if [the
defendant] had not previously been sentenced . . . .’ (Italics added.) The inference arises
that the factors the court may consider are no more limited than if the resentencing were
the original sentencing. [¶] This view comports with principles generally applicable to
resentencing law. For example, it is well settled that when a case is remanded for
resentencing after an appeal, the defendant is entitled to ‘all the normal rights and
procedures available at his original sentencing’ . . . .” (Dix v. Superior Court (1991) 53
Cal. 3d 442, 460; see also People v. Garner (2016) 244 Cal. App. 4th 1113, 1118 [“We see
no reason why a ‘recall’ of sentence under Proposition 36 [the Three Strikes Reform Act
of 2012] should not be treated as akin to a ‘recall’ of sentence under section 1170,
subdivision (d). Presumably, the voters were aware of the meaning of the term ‘recall’ as

6
  Proposition 47 expresses only a handful of requirements for resentencings conducted
pursuant to its provisions: in addition to providing credit for time served and the one-year
parole term, it provides the new sentence shall be no longer than the original sentence and
resentencing does not permit firearm possession. (§ 1170.18, subds. (e) & (k).)


                                              7
used in criminal sentencing, and of judicial decisions applying that term.”]; Roach, supra,
247 Cal.App.4th at p. 187 [“there is no reason why resentencing under Proposition 47
should be different from resentencing following reversal of a conviction or following
recall of a sentence under section 1170, subdivision (d), absent statutory language to that
effect”]; Roach, at p. 185 [“Additional restrictions on a trial court’s authority at
resentencing could have been included in section 1170.18 [Proposition 47], but were
not.”].)
       Accordingly, because Proposition 47 is entirely silent on the issue of whether
custody credits apply to a term of PRCS imposed after a prison term for a felony not
reduced to a misdemeanor by Proposition 47, we conclude that generally applicable
sentencing procedures govern the issue.
II.    Applying the Generally Applicable Sentencing Procedures
       This conclusion does not end our inquiry because interpreting the usual sentencing
rules that apply to this issue is challenging. After an analysis of the competing factors,
we determine that trial courts must apply excess custody credits to reduce the duration of
PRCS to avoid an absurd result.
       A.     Sections 2900.5 and 3451
       As noted above, section 2900.5 provides that presentence credits shall reduce “any
period of imprisonment and parole . . . .” (§ 2900.5, subd. (c).)7 Defendant argues PRCS
is analogous to parole and we should therefore construe section 2900.5 as applying
equally to PRCS.
       PRCS was created as part of the 2011 Criminal Justice Realignment Act (Stats.
2011, 1st Ex. Sess. 2011–2012, ch. 12, § 1), which “changed the paradigm for the
incarceration and postconviction supervision of persons convicted of certain felony
offenses.” (People v. Espinoza (2014) 226 Cal. App. 4th 635, 639 & fn. 3 (Espinoza).)

7
 As defendant notes, courts have applied the same rule—that credits reduce a term of
parole—in the postsentencing and resentencing context. (In re Reina (1985) 171
Cal. App. 3d 638, 642 [erroneously denied postsentence conduct credits]; In re Kemper
(1980) 112 Cal. App. 3d 434, 438 [credits resulting from partial reversal on appeal].)


                                              8
“In the wake of realignment, a person released from prison is subject to a period of either
parole (§ 3000 et seq.) or postrelease community supervision (§ 3450 et seq.). [Citation.]
Parole applies to high-level offenders, i.e., third strikers, high risk sex offenders, and
persons imprisoned for serious or violent felonies or who have a severe mental disorder
and committed specified crimes. (§ 3451, subd. (b).) All other released persons are
placed on postrelease community supervision. (§ 3451, subd. (a).)” (People v.
Armogeda (2015) 233 Cal. App. 4th 428, 434.)
       To be sure, “[i]n a number of respects, community supervision [PRCS] is similar
to parole. Community supervision and parole serve precisely the same purpose—to
facilitate the successful reintegration into society of persons released from prison, while
protecting the public through active supervision of the former inmate. [Citations.]
Indeed, the express purpose of the [Postrelease Community Supervision Act of 2011,
§ 3450, et seq.] was simply to shift the responsibility for supervising certain released
inmates from the state to local jurisdictions. [Citations.] Both programs of supervision
are limited to three years for most offenders. [Citations.] Parolees and persons on
community supervision are subject to various conditions of their release and may have
their release revoked for failure to comply with those conditions. [Citations.] Although
persons subject to community supervision may not be returned to prison for violating the
terms of postrelease supervision [citation], former inmates under both parole and
community supervision may be returned to custody for violating the conditions of
release. [Citations.] Finally, several statutes apply equally to both sets of offenders and
treat them as equivalent. [Citation.]” (People v. Superior Court (Rangel) (2016) 4
Cal.App.5th 410, 421 (Rangel).)
       Nonetheless, PRCS is an alternative supervision system, distinct from parole.
“[PRCS] supervision is conducted by a county agency . . . , rather than by the state’s
Department of Corrections and Rehabilitation. [Citations.] The supervised person may
be subject to various sanctions for violating the conditions of his or her PRCS, including
incarceration in the county jail, but may not be returned to state prison for PRCS
violations.” (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 399.) Moreover, “ ‘the


                                               9
expression of one thing in a statute ordinarily implies the exclusion of other things.’ ”
(Kunde v. Seiler (2011) 197 Cal. App. 4th 518, 531.) Section 2900.5’s express inclusion
of parole thus implies the exclusion of PRCS.8
       In addition, other courts have noted that the statute imposing PRCS—section
3451—makes no mention of the application of excess custody credits and provides
defendants covered by its provisions “shall . . . be subject to” PRCS “[n]otwithstanding
any other law.”9 Three cases have relied in part on this language to conclude that excess
custody credits following a Proposition 36 resentencing do not reduce a period of PRCS.
(Espinoza, supra, 226 Cal.App.4th at pp. 639–640 [“The phrase ‘[n]otwithstanding any
other law’ is all encompassing and eliminates potential conflicts between alternative
sentencing schemes.”]; People v. Tubbs (2014) 230 Cal. App. 4th 578, 585 (Tubbs)
[discussing Espinoza with approval]; Rangel, supra, 4 Cal.App.5th at p. 420 [“as a pure
matter of statutory interpretation, use of the language ‘[n]otwithstanding any other law’


8
  Defendant points to cases holding a defendant on PRCS is “serving a sentence” for a
felony conviction, for purposes of eligibility for Proposition 47 resentencing (§ 1170.18,
subd. (a)). (See Pinon, supra, 6 Cal.App.5th at p. 963 [“A determinate felony sentence
includes a prison term and a period of parole supervision or PRCS. Accordingly, a
defendant subject to PRCS is serving a sentence for purposes of section 1170.18,
subdivisions (a) and (b).”]; Lewis, supra, 4 Cal.App.5th at p. 1094 [“a felony sentence of
the type contemplated by section 1170.18 would encompass both the term of confinement
and any residual term of parole or PRCS”].) These cases do not impact the interpretation
of section 2900.5 because, as the People note, a “felony sentence” is not equivalent to a
“term of imprisonment.” Even if the terms were comparable, defendant fails to explain
why the interpretation of “felony sentence” for purposes of the Proposition 47
resentencing statute is applicable to the interpretation of “term of imprisonment” for
purposes of section 2900.5. (See Pinon, at p. 963 [“the word ‘sentence’ is ambiguous
and can be used in different ways”].)
9
 Section 3451 provides, in relevant part: “Notwithstanding any other law and except for
persons [convicted of certain crimes], all persons released from prison on and after
October 1, 2011, or, whose sentence has been deemed served pursuant to Section 2900.5
after serving a prison term for a felony shall, upon release from prison and for a period
not exceeding three years immediately following release, be subject to community
supervision provided by the probation department of the county to which the person is
being released . . . .” (§ 3451, subd. (a).)


                                             10
would appear to foreclose Rangel’s argument that section 3451 should be applied the
same way as section 2900.5”].)10
       Respectfully, we disagree with these opinions to the extent they suggest the phrase
“[n]otwithstanding any other law” in the PRCS statute is conclusive as to whether
custody credits could reduce a period of PRCS.11 The phrase “ ‘[n]otwithstanding any
other law’ . . . has been described as ‘ “a ‘ “term of art” ’ [citation] that declares the
legislative intent to override all contrary law.” ’ [Citation.] This ‘[n]otwithstanding’
phrase means that ‘only those provisions of law that conflict with’ [that statute]—‘not . . .
every provision of law’—are inapplicable.” (People v. Fuentes (2016) 1 Cal.5th 218,
227.) The question thus becomes whether, if another statute authorized the application of
excess custody credits to a term of PRCS, that statute would conflict with the PRCS
statute’s provision that defendants falling within its terms “shall . . . be subject to” PRCS
(italics added). As defendant noted at oral argument, such a conflict would only be
present if the phrase “be subject to” PRCS means “shall serve” PRCS. We are not
persuaded that this is the appropriate interpretation of the phrase.
       In Morales, our Supreme Court considered the phrase as it appears in Proposition
47’s provision that resentenced defendants “shall be subject to parole for one year” unless
waived by the trial court. (§ 1170.18, subd. (d).) The Supreme Court rejected the Court
of Appeal’s analysis that Proposition 47 “ ‘does not state that the defendant shall serve a


10
  We note that Pinon, supra, includes the following sentence: “Because excess custody
time [resulting from a Proposition 47 resentencing] cannot be credited against the parole
period, if the number of credits exceed the new sentence, the only type of excess custody
credit available to resentenced persons is a credit against punitive assessments.” (Pinon,
supra, 6 Cal.App.5th at p. 967, fn. omitted.) However, in that case, the defendant’s only
felony was reduced to a misdemeanor at his Proposition 47 resentencing, and the court
therefore was not presented with a situation implicating PRCS.
11
   That is not to say that we conclude those cases were wrongly decided. We note that
Espinoza and Tubbs issued before a statutory amendment regarding custody credits and
PRCS, which is critical to our analysis and which we discuss below. Although Rangel
was decided after the enactment of the amendment, it was apparently not brought to the
attention of the court.


                                               11
period of parole, only that the defendant shall be subject to parole. And as noted above, a
person subject to parole is entitled to credit excess custody time against the parole
period.’ But, given the difference in language and purpose between sections 1170.18 and
2900.5, as well as the voters’ likely understanding of Proposition 47’s meaning, we do
not give these words such a narrow interpretation. In this context, the most natural
meaning of the words ‘subject to parole’ is that the person is subject to parole rather than
some other form of supervision such as postrelease community supervision under the
Postrelease Community Supervision Act of 2011 (§ 3450 et seq.). [Citation.] The words
‘subject to’ also reinforce the statute’s grant of discretion to the trial court not to impose
parole. The words, however, do not limit the court’s discretion whenever excess custody
credits exist.” (Morales, supra, 63 Cal.4th at p. 407.) The court did not conclude that the
phrase “subject to” meant defendants “shall serve” the one-year parole term; instead, it
rejected an interpretation of Proposition 47 that would eliminate the trial court’s
discretion to waive that term. (Id. at p. 405 [“if excess credits can reduce or eliminate the
period of parole, the court’s discretion will be curtailed or eliminated”].)
       Morales thus instructs that the phrase “subject to” does not have a fixed meaning,
but must be interpreted in context. Given that PRCS was created as an alternative
supervision system to parole, it is more likely that the phrase as used in the PRCS statute
(§ 3451) was intended to mean that when applicable, PRCS was the system of
supervision instead of parole. Indeed, the same phrase appears in a similarly-worded
statute regarding parole. (Compare § 3000.08 [“A person released from state prison prior
to or on or after July 1, 2013, after serving a prison term, or whose sentence has been
deemed served pursuant to Section 2900.5, for any of the following crimes is subject to
parole supervision by the Department of Corrections and Rehabilitation and the
jurisdiction of the court in the county in which the parolee is released . . . .” (italics
added)], with § 3451 [“Notwithstanding any other law and except for persons [convicted
of certain crimes], all persons released from prison on and after October 1, 2011, or,
whose sentence has been deemed served pursuant to Section 2900.5 after serving a prison
term for a felony shall, upon release from prison and for a period not exceeding three


                                               12
years immediately following release, be subject to community supervision provided by
the probation department of the county to which the person is being released . . . .”
(italics added)].) Although the parole statute does not include the phrase
“notwithstanding any other law,” we are unaware of any cases finding its requirement
that relevant persons are “subject to parole” conflicts with section 2900.5’s provision of
custody credits. Instead, the parole and PRCS statutes appear to provide for alternative
systems of supervision; since PRCS was a new method created by realignment, at a time
when parole was already established, the most reasonable inference is the Legislature
included the “notwithstanding any other law” language to clarify that in the event of any
conflicting law requiring parole, PRCS was nonetheless the appropriate supervision
system when applicable. (Cf. People v. Superior Court (Romero) (1996) 13 Cal. 4th 497,
524 [“A simpler reading of the language in question (‘[n]otwithstanding any other law’)
that more likely describes its probable intent is this: The Three Strikes law, when
applicable, takes the place of whatever law would otherwise determine defendant’s
sentence for the current offense. The language thus eliminates potential conflicts
between alternative sentencing schemes.”].)
       This analysis does not assist defendant, however, unless a statute provides that
excess credits reduce a period of PRCS. We concluded earlier that section 2900.5—
which expressly includes parole but is silent as to PRCS—does not so provide. However,
defendant points to another statute, part of the Determinate Sentencing Law (DSL), that
addresses custody credits. We turn to that statute now.
       B.     Section 1170(a)(3)
       Section 1170, subdivision (a)(3) (section 1170(a)(3)), provides, in relevant part:
“In any case in which the amount of preimprisonment credit under Section 2900.5 or any
other law is equal to or exceeds any sentence imposed pursuant to this chapter, except for
the remaining portion of mandatory supervision pursuant to subparagraph (B) of
paragraph (5) of subdivision (h), the entire sentence shall be deemed to have been served,
except for the remaining period of mandatory supervision, and the defendant shall not be
actually delivered to the custody of the secretary or to the custody of the county


                                             13
correctional administrator. The court shall advise the defendant that he or she shall serve
an applicable period of parole, postrelease community supervision, or mandatory
supervision, and order the defendant to report to the parole or probation office closest to
the defendant’s last legal residence, unless the in-custody credits equal the total sentence,
including both confinement time and the period of parole, postrelease community
supervision, or mandatory supervision.” We will refer to the first quoted sentence as the
“credits provision” and the second quoted sentence as the “advisement provision.”
       Defendant relies on the advisement provision, which effectively requires trial
courts to advise defendants that excess custody credits shall be applied to a term of
PRCS. Defendant argues we can infer from the advisement provision the Legislature’s
intent that custody credits apply to reduce a term of PRCS. We also look to the credits
provision, which directly provides for the application of credits, and consider whether
taken together, the two provisions should be construed to provide that excess custody
credits apply to a term of PRCS.
       We begin with the plain language of the statute. The credits provision provides
that custody credits can reduce a defendant’s “entire sentence”: “In any case in which the
amount of preimprisonment credit . . . is equal to or exceeds any sentence imposed
pursuant to this chapter . . . , the entire sentence shall be deemed to have been served
. . . .” If the “entire sentence” includes a term of PRCS, this provision provides that
custody credits can reduce that term. The statute is ambiguous in this regard, however.
On the one hand, the context of the credits provision suggests the term “entire sentence”
may be limited to the custodial sentence, because it provides that when the “entire
sentence” is deemed served, “the defendant shall not be actually delivered to the custody
of the secretary or to the custody of the county correctional administrator.” Moreover,
the credits provision makes specific reference to mandatory supervision, while remaining
silent as to PRCS.12 On the other hand, the advisement provision’s advisement


12
  Mandatory supervision describes the suspended portion of a “split sentence” imposed
pursuant to realignment for certain low-level felony offenders who serve the custodial

                                             14
requirement suggests that custody credits reduce any supervision period. The advisement
provision also defines “total sentence”—a phrase seemingly equivalent to “entire
sentence” in the credits provision—to include confinement time and postrelease
supervision. In addition, subdivision (c) of the same section provides: “The court shall
also inform the defendant that as part of the sentence after expiration of the term he or
she may be on parole for a period as provided in Section 3000 or 3000.08 or postrelease
community supervision for a period as provided in Section 3451.” (Italics added.) This
suggests the Legislature’s intent that the term “sentence” for purposes of this section
includes parole or PRCS.
       Because we find the plain language ambiguous, we turn to the statute’s legislative
history. When the DSL became operative in 1977, the relevant language stated: “In any
case in which the amount of preimprisonment credit under Section 2900.5 or any other
provision of law is equal to or exceeds any sentence imposed pursuant to this chapter, the
entire sentence, including any period of parole under Section 3000, shall be deemed to
have been served and the defendant shall not be actually delivered to the custody of the
Director of Corrections.” (Former § 1170, subd. (a)(2), as amended by Stats. 1977, ch.
165, § 15.) In In re Sosa (1980) 102 Cal. App. 3d 1002, the court construed this provision
as providing that excess custody credits apply to reduce a period of parole: “Section 1170
explicitly declares that presentence credit applies against both the imprisonment and the
parole portion of the sentence.” (Id. at pp. 1005–1006 [quoting former § 1170,
subd. (a)(2)].)
       In the 1980s, several defendants argued that under this provision, if their
presentence custody credits exceeded the term of imprisonment, they did not have to
serve any term of parole. Courts uniformly rejected this argument, finding that the word
“sentence” as used in the provision encompassed both the term of imprisonment and the
period of parole. (In re Jantz (1984) 162 Cal. App. 3d 412, 415 [“section 1170,


portion of their sentence in county jail. (§ 1170, subd. (h)(5); People v. Mendoza (2015)
241 Cal. App. 4th 764, 786–787.)


                                             15
subdivision (a)(2) does not permit releasing a defendant from the Board imposed parole
unless the in-custody credits equal the total sentence, including both confinement time
and the period of parole”]; id. at p. 417 [“ ‘sentence,’ as used in section 1170, subdivision
(a)(2), includes any applicable period of parole”]; accord, In re Welch (1987) 190
Cal. App. 3d 407, 411–412; People v. London (1988) 206 Cal. App. 3d 896, 910.)
       Perhaps in response to these challenges, the Legislature amended the provision
(which had been moved to subdivision (a)(3)) in 1998, omitting the stricken language and
adding the italicized language: “In any case in which the amount of preimprisonment
credit under Section 2900.5 or any other provision of law is equal to or exceeds any
sentence imposed pursuant to this chapter, the entire sentence, including any period of
parole under Section 3000, shall be deemed to have been served and the defendant shall
not be actually delivered to the custody of the Director of Corrections. The court shall
advise the defendant that he or she shall serve a period of parole and order the defendant
to report to the parole office closest to the defendant’s last legal residence, unless the in-
custody credits equal the total sentence, including both confinement time and the period
of parole.” (Stats. 1998, ch. 338, § 2, p. 2714, eff. Aug. 21, 1998.)
       The amendment leaves it ambiguous as to whether the parole term is still part of
the “sentence” in the credits provision. Omitting the reference to parole suggests that
parole is not part of the sentence. However, a bill analysis explained that the amendment
“[c]larifies that if an inmate’s pre-sentence custody credits exceed the term imposed, the
court shall deem the sentence served and order the defendant to serve a period of parole,
unless the credits equal confinement time and parole.” (Assem. Com. on Appropriations,
Rep. on Sen. Bill No. 295 (1997–1998 Reg. Sess.) Aug. 27, 1997.) This indicates the
Legislature intended the amended statute to continue to provide that excess custody
credits reduce a period of parole, as provided in the advisement provision. Similarly,
courts continued to identify the statute as providing that excess custody credits apply to a
term of parole. (See In re Bush (2008) 161 Cal. App. 4th 133, 140–141 [“The DSL
contemplates that in some cases, a defendant’s presentence credits will exceed the fixed
term sentence and entitle him or her to credit against some or all of the parole period.”


                                              16
(quoting § 1170(a)(3))]; id. at p. 144 [discussing “section 1170, subdivision (a)(3), under
which a prisoner serving a determinate term will not be placed on parole if the in-custody
credits are equal to the total confinement time and parole period” (italics omitted)].)
       Effective January 1, 2016, the statute was amended to add the italicized language:
“In any case in which the amount of preimprisonment credit under Section 2900.5 or any
other law is equal to or exceeds any sentence imposed pursuant to this chapter, except for
the remaining portion of mandatory supervision pursuant to subparagraph (B) of
paragraph (5) of subdivision (h), the entire sentence shall be deemed to have been served,
except for the remaining period of mandatory supervision, and the defendant shall not be
actually delivered to the custody of the secretary or to the custody of the county
correctional administrator. The court shall advise the defendant that he or she shall serve
an applicable period of parole, postrelease community supervision, or mandatory
supervision, and order the defendant to report to the parole or probation office closest to
the defendant’s last legal residence, unless the in-custody credits equal the total sentence,
including both confinement time and the period of parole, postrelease community
supervision, or mandatory supervision.” (§ 1170(a)(3), as amended by Stats. 2015, ch.
378, § 1, eff. Jan. 1, 2016.)
       By adding PRCS to the advisement provision, did the Legislature also intend to
include a term of PRCS as part of the “sentence” referred to in the credits provision, such
that excess custody credits reduce the PRCS term? Multiple factors point in each
direction. On the one hand, the amendment expressly addressed mandatory supervision
in the credits provision, and a legislative analysis states the bill “[c]larifies that in any
case where the pre-imprisonment credit of a person sentenced to the county jail under the
2011 Realignment Act exceeds any sentence imposed, the entire sentence shall be
deemed to have been served, except for the remaining portion of mandatory supervision
. . . .” (Sen. Floor Analysis of Assem. Bill No. 1156 (2015–2016 Reg. Sess.) as amended
Sept. 1, 2015, p. 3), but the legislative history is silent as to the Legislature’s intent
regarding custody credits and PRCS. Second, the same bill amended section 3451—the
PRCS statute—but that amendment did not provide for the application of custody credits.


                                               17
(Stats. 2015, ch. 378, § 5.) Third, the amendment was enacted after Espinoza and Tubbs
held that excess custody credits do not reduce a term of PRCS, and had the Legislature
intended to overturn Espinoza and Tubbs, we ordinarily would expect it to do so clearly.
(In re Joseph T. (2008) 163 Cal. App. 4th 787, 795–796 [“Because the Legislature is
presumed to be aware of existing judicial interpretations when it amends a statute
[citation], if the Legislature intended to overrule the existing judicial interpretation of [a
statute] it would have done so explicitly.”].)
       On the other hand, previous legislative history and judicial interpretation of
section 1170(a)(3) have treated the two provisions together as providing that excess
custody credits apply to the supervision periods identified in the advisement provision.
Second, the bill enacting the 2016 amendments also amended section 1170, subdivision
(c), to include the italicized language: “The court shall also inform the defendant that as
part of the sentence after expiration of the term he or she may be on parole for a period as
provided in Section 3000 or 3000.08 or postrelease community supervision for a period
as provided in section 3451.” The bill thus amended a definition of “sentence” in the
same code section to include a term of PRCS. Third, the bill included other amendments
adding PRCS to statutes previously referring only to parole, suggesting an intent that the
two forms of supervision be treated equivalently. (Stats. 2015, ch. 378 [amending
§§ 1170, subd. (c), 4852.03, subd. (a), 4852.06, 4852.21, subd. (a), and Veh. Code,
§ 41500, subd. (e), to add PRCS to provisions previously referring only to parole].) This
suggested intent is supported by a legislative history analysis providing: “This bill applies
the sentencing statutes and court rules enacted and promulgated for the DSL to sentences
imposed pursuant to criminal justice realignment.” (Sen. Rules Com., Off. of Sen. Floor
Analyses, 3d reading analysis of Assem. Bill No. 1156 (2015–2016 Reg. Sess.) as
amended Sept. 1, 2015, p. 6, italics added.)13


13
  Defendant highlights a different portion of legislative history, pointing to the bill
author’s statement that the bill was intended to “ ‘eliminate[] discrepancies and
inconsistencies in treatment between felons sent to prison and felons sent to county jail
under Realignment that were not addressed in the original or subsequent legislation.’ ”

                                              18
       We do not see a clear answer in the plain language of the statute or its legislative
history. However, to construe the statute as the People contend would lead to patently
unfair and absurd results: trial courts would be required to advise defendants, contrary to
law, that excess presentence custody credits reduce a period of PRCS. It is not difficult
to envision a scenario in which a defendant, in reliance on this advisement, understands
that his or her PRCS term has been deemed served and does not report to the county
probation department upon release, and is subsequently arrested for failing to report to
probation as required by the terms of his or her PRCS. We decline to place defendants—
and trial courts—in such a position. “ ‘ “Where the language of a statute is reasonably
susceptible of two constructions, one which, in application, will render it reasonable, fair
and harmonious with its manifest purpose, and another which will be productive of
absurd consequences, the former construction will be adopted. In other words, where the
meaning is doubtful, any construction which would lead to absurd results should be
rejected . . . since absurd results are not supposed to have been contemplated by the
legislature.” ’ ” (Gilbert v. Chiang (2014) 227 Cal. App. 4th 537, 551; see also Pineda v.
Bank of America, N.A. (2010) 50 Cal. 4th 1389, 1394 [“[W]e ‘avoid a construction that
would produce absurd consequences, which we presume the Legislature did not
intend.’ ”]; In re Michele D. (2002) 29 Cal. 4th 600, 607 [“ ‘ “ ‘All laws should receive a
sensible construction. General terms should be so limited in their application as not to
lead to injustice or oppression or an absurd consequence.’ ” ’ ”].)
       Accordingly, we construe section 1170(a)(3) to provide that excess custody credits
apply to reduce a period of PRCS.14 As this is the normally applicable sentencing rule,




(Assem. Floor Analysis of Assem. Bill No. 1156 (2015–2016 Reg. Sess.) as amended
Sept. 1, 2015, p. 3.) Inconsistencies between these two categories do not involve a
comparison between persons subject to parole and those subject to PRCS, as both parole
and PRCS only apply to persons sentenced to prison.
14
  Because of this result, we need not and do not resolve defendant’s alternative equal
protection argument.


                                             19
we apply it to defendant’s Proposition 47 resentencing and affirm the trial court’s
reduction of defendant’s PRCS term by his excess custody credits.15
                                          DISPOSITION
         The order is affirmed.




15
     We find no error in the trial court’s calculation of credits.


                                                 20
                   SIMONS, J.




We concur.




JONES, P.J.




NEEDHAM, J.




(A148242)



              21
22
Superior Court of Lake County, No. CR938828, Hon. Stephen O. Hedstrom, Judge.

Jeremy Price, under appointment by the Court of Appeal, for Defendant and Appellant.


Xavier Beverra, Attorney General, Gerald A. Engler, Chief Assistant Attorney General,
Jeffrey M. Laurence, Senior Assistant Attorney General, Amit A. Kurlekar and Huy T.
Luong, Deputy Attorneys General, for Plaintiff and Respondent.




                                          23